IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50475
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus


LYDIA KENNEDY RITA,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 97-CR-160-3-SS
                       --------------------
                          October 5, 2000

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Lydia Kennedy Rita appeals her sentence following her

guilty-plea conviction for conspiracy to commit wire fraud and

aiding and abetting.   Rita argues that the district court’s

assessment of a two-level adjustment for obstruction of justice

was not supported by the record.   She contends that the

obstruction of justice adjustment was a de facto upward departure

from the Sentencing Guidelines.    Rita also argues that her Sixth

Amendment and Fifth Amendment due process rights were violated


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-50475
                                  -2-

because the district court failed to hold hearings on Rita’s

postconviction motions based on ineffective-assistance-of-

counsel.

     As part of her written plea agreement with the Government,

Rita agreed to waive her right to appeal her sentence.     Rita

reserved the rights to appeal any upward departure by the

district court from its guideline calculation or to raise claims

of ineffective-assistance-of-counsel or prosecutorial misconduct.

At her rearraignment hearing, the district court personally

addressed Rita and admonished her regarding her waiver of appeal;

Rita stated that she understood the waiver.    Thus, the record

shows that Rita knowingly and voluntarily waived her right to

appeal her sentence.     See United States v. Robinson, 187 F.3d

516, 517-18 (5th Cir. 1999).    Rita’s argument that the

obstruction of justice adjustment was a de facto upward departure

is foreclosed by this court’s opinion in United States v. Gaitan,

171 F.3d 222, 224 (5th Cir. 1999).

     Rita’s argument concerning the district court’s failure to

hold hearings on her postconviction motions is also without

merit.   Rita did not request hearings on her motions, and she

does not argue on appeal that her guilty plea was involuntarily

made or that she received ineffective-assistance-of-counsel in

that regard.   If Rita wishes to pursue her ineffective-assistance

claim, she should do so in collateral proceedings.     See United

States v. Medina, 118 F.3d 371, 373 (5th Cir. 1997).

     APPEAL DISMISSED.